IN THE DISTRICT COURT OF APPEAL
                                      FIRST DISTRICT, STATE OF FLORIDA
LOUIS P. PFEFFER and FRANK
CERINO,                               NOT FINAL UNTIL TIME EXPIRES TO
                                      FILE MOTION FOR REHEARING AND
      Appellants,                     DISPOSITION THEREOF IF FILED

v.
                                      CASE NO. 1D13-4779
LABOR READY SOUTHEAST,
INC. and ESIS and RUTH
ZYGMOND,

     Appellees.
_____________________________/

Opinion filed August 15, 2016.

An appeal from an order of the Judge of Compensation Claims.
Shelley H. Punancy, Judge.

Date of Accident: July 27, 2009.

Louis P. Pfeffer of Louis P. Pfeffer, P.A., Jupiter, and Frank Cerino, Hialeah, for
Appellants.

David A. Lamont of the Bleakley Bavol Law Firm, Tampa, for Appellees.



             ON REMAND FROM FLORIDA SUPREME COURT

PER CURIAM

      In 2014, we affirmed the attorney fee order on appeal and certified a question

of great public importance. Pfeffer v. Labor Ready Se., Inc., 155 So. 3d 1155 (Fla.

1st DCA 2014) (citing Castellanos v. Next Door Co., 124 So. 3d 392 (Fla. 1st DCA
2013)). The Florida Supreme Court has now quashed our decision and remanded for

further proceedings consistent with its decision in Castellanos v. Next Door Co., 41

Fla. L. Weekly S197 (Fla. Apr. 28, 2016). See Pfeffer v. Labor Ready Se., Inc., No.

SC14-1325 (Fla. Apr. 28, 2016). Accordingly, we reverse the order on appeal and

remand for further proceedings.

REVERSED AND REMANDED

OSTERHAUS, WINOKUR, and WINSOR, JJ., CONCUR.




                                         2